Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,839,639 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “a controller associated with at least one of the first electronic gaming machine and the second electronic gaming machine is programmed to control the first display and the second display, wherein the first display and the second display each display a game display area and a background area, …” and added the limitations of “generating and controlling display of an animation of the image moving from the first display device to a final display device of the plurality of display devices by controlling the animation to travel across each display device of the plurality of display devices.”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  


US Application Number: 17/083,199
US Patent Number: 10,839,639 B2
An electronic gaming system comprising:
A system comprising:
a plurality of electronic gaming machines, wherein each electronic gaming machine of the plurality of electronic gaming machines is coupled to at least one different electronic 
 plurality of electronic gaming machines including a first electronic gaming machine and a second electronic gaming machine, each electronic gaming machine of the plurality of electronic gaming machines including a display and a controller;
a plurality of display devices, wherein each display device of the plurality of display devices is coupled to at least one electronic gaming machine of the plurality of electronic gaming machines; and
wherein the first electronic gaming machine and the second electronic gaming machine are positioned adjacent to each other laterally, a first display coupled to the first electronic gaming machine and a second display coupled to the second electronic gaming machine are designed to line up horizontally; and
a central controller in communication with the plurality of electronic gaming machines, wherein the central controller is configured to control the plurality of display devices by at least:
a controller associated with at least one of the first electronic gaming machine and the second electronic gaming machine is programmed to control the first display and the second display, wherein the first display and the second display each display a game display area and a background area, wherein the controller is programmed to:
controlling display of an image on a first display device of the plurality of display devices; and
control display of an image on the first display coupled to the first electronic gaming machine; and 
generating and controlling display of an animation of the image moving from the first display device to a final display device of the by controlling the animation to travel across each display device of the plurality of display devices.
.





Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale







/Ronald Laneau/
Primary Examiner, Art Unit 3715